Citation Nr: 9921667	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-15 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for PTSD.

In May 1999, a hearing was held before the undersigned member 
of the Board at the RO.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's DD-214 does not reflect awards or 
decorations denoting engagement in combat with the enemy or 
direct combat participation.

3.  The veteran was not involved in combat and his 
descriptions of stressor events are vague and cannot be 
verified due to lack of specific details.

4.  The veteran's current diagnosis of PTSD is not supported 
by a verifiable in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Recently, the 
regulation applicable to PTSD service connection claims, 
38 C.F.R. § 3.304(f), was amended to reflect changes in VA 
law as a result of the Cohen decision.  See 64 Fed. Reg. 
32807-08 (1999). 

The Board notes that Court has provided detailed guidance for 
the development of claims for service connection for PTSD 
once the veteran has satisfied the initial burden of 
establishing a well-grounded claim.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman's Badge, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  The Court in Zarycki v. Brown, 6 
Vet. App. 91, 97-100 (1993), held that the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran engaged in 
combat with the enemy and that where a veteran did not, 
corroboration was required. In other words, the veteran's 
bare assertions that he "engaged in combat with the enemy" 
are not sufficient, by themselves, to establish this fact.  
The record must first contain recognized military citations 
or other supportive evidence to establish that he "engaged in 
combat with the enemy."  If the determination with respect to 
this step is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination.  
See also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
addition, the Board notes that in Cohen v. Brown, 10 Vet. 
App. 128 (1997), the Court noted that the VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis.

Analysis

Initially, the veteran's claim is found to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based on the veteran's description of stressors in 
Vietnam, the current diagnosis of PTSD, and the fact PTSD has 
been related to inservice stressors, the veteran has 
presented a claim which is plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board is also satisfied that all 
relevant facts have been properly developed with respect to 
that claim, and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in the development of his claim, as required by 38 U.S.C.A. 
§ 5107(a).  Under the law, service connection can be granted 
for any disability resulting from disease or injury incurred 
in or aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A. §§ 1110 (West 1991).

Service medical records reflect treatment for several 
psychiatric problems, however, the records are negative for a 
diagnosis of PTSD.  There is competent medical evidence of a 
current diagnosis of PTSD.  In reports dated in July and 
November 1997, the veteran was diagnosed with PTSD, with a 
description of flashbacks and nightmares of his Vietnam 
experiences.  However, there is no diagnosis of PTSD based on 
a verified stressor.  A review of the record reflects that 
the veteran has also been diagnosed with other psychiatric 
disorders, such as schizophrenic reaction, paranoid type and 
depression, and polysubstance abuse.  

The Board further finds that there is no objective evidence 
that the veteran "engaged in combat with the enemy."  The 
veteran's Form DD 214 reflects that the veteran had 
creditable foreign service of two months and 22 days and that 
his military occupation specialty (MOS) was light weapons 
infantryman.  The veteran's awards and commendations include 
the Vietnam Service Medal with one Bronze Service Star and a 
Republic of Vietnam Campaign Medal, however, there are no 
combat awards or decorations reported.  

At his September 1997 VA examination, the veteran reported 
that during Vietnam, he was shot at and had to transport dead 
bodies.  He also indicated that he watched other soldiers 
"get their brains blown out."  He also indicated that in 
January 1969, snipers shot at him as he was being transported 
to the perimeter in Bien Hoa.  In February and March 1969, 
the veteran reported that he was attacked a few times in Phu 
Bai.  According to his July 1997 statement, the veteran 
indicated that he, along with other soldiers, were shot by 
the enemy who were hiding in the bushes while being 
transferred to Bien Hoa on or about January or February 1969.  
It was also reported that combat operation took place between 
February 1969 and May 1969.  According to an April 1998 
statement, the veteran indicated that he arrived in Bien Hoa 
in January 1969 and was fired at and encountered dead bodies.  
He stated that in February 1969, he was transferred to Phu 
Bai and was fired upon by mortar attacks.  

Based on the veteran's statements, hearing testimony, and on 
the various examination and hospital reports, the information 
regarding his stressors generally consists of vague 
allegations of witnessing unnamed persons killed or injured 
and transporting their bodies.  He has not provided specific 
information capable of verification.  The Board finds that 
the information that the veteran has provided regarding his 
alleged in-service stressors is incomplete or unverifiable.  
Despite the VA's request to the veteran to provide more 
detailed information regarding the alleged stressful events, 
details, such as the dates, times, places, and names of 
persons present, are vague.  If the veteran does not reveal 
the alleged stressors, together with the dates and places, 
there is no way to corroborate, or even attempt to 
corroborate, the information.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

Moreover, a review of the veteran's Form DD-214 reflects that 
the veteran had multiple periods of time lost under 10 U.S.C. 
§ 972, to include a period from January 1969 to May 11, 1969, 
which is during the timeframe in which the veteran claims to 
have been exposed to many of these stressful events.  An 
enlisted person is required to make up for time lost due to 
desertion, a period of absence without leave, a period of 
confinement, or if unable to perform duty for more than one 
day due to intemperate use of drugs or alcohol or disability 
due to misconduct.  10 U.S.C. § 972 (1998).  The Board notes 
that, in addition to the veteran's stressors being unverified 
and unverifiable, the veteran did not even have creditable 
service during a period of time in which many of the claimed 
stressors occurred.

Finally, it is obvious that the veteran believes that his 
PTSD was related to service, from review of his statements he 
submitted.  However, as a lay person, he is not competent to 
offer such opinions on questions of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In summary, the veteran was diagnosed with PTSD in 1997, 
decades after service, and the diagnosis was based on the 
veteran's uncorroborated accounts of traumatic events.  The 
RO has attempted to obtain additional information in order to 
verify the alleged stressors, to no avail.  The Board finds 
that the veteran did not engage in combat with the enemy and 
his account of alleged stressful events in service are not 
corroborated by the service records or any other source.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.304 (1998).



ORDER

Entitlement to service connection for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

